I can not agree with the majority opinion for the reason that the Court has evidently ignored the factual finding of the Court of Claims and the evidence upon which that finding was based. The record discloses, and the Court of Claims so found, that the hole in which the last stick of dynamite which exploded was placed was half full of water, and that it was not a "hot hole". The record does not disclose the presence of a live spark or fire of any kind at the time of the explosion. By process of elimination the Court of Claims found that the last stick of dynamite dropped in the hole happened to have a cap in it. This necessarily created an unusual and dangerous situation, which claimant, although he had had considerable experience in the handling of dynamite, could not reasonably have anticipated. Under the theory that an employer is under a duty to furnish an employee with reasonable conditions of work, the State would be liable in an action of law for negligence under the facts of the instant case, were it not for the State's constitutional immunity. It necessarily follows that the State has the moral obligation to pay the claim and that being so this Court should grant a writ of mandamus. *Page 325